DETAILED ACTION
  	Claims 13-33 are pending. Claims 1-12 were canceled. This is in response to Applicant’s arguments and submission of the Terminal Disclaimer on January 15, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Robert Greenfeld on January 25, 2022.

Claim Amendment
 	13.	(Currently amended) A method for providing access to a communication, comprising:
 	generating a timed key table in device nonvolatile non-volatile memory of a communication device that is locked, wherein the timed key table has a currently applicable key and includes information that identifies [[a]] the International Mobile Equipment Identity (IMEI) number, a WiFi media access control (MAC) address, and a Bluetooth (BT) MAC address;
 	storing archival copies of the timed key table within enterprise environments;
 	encrypting a master secret with the currently applicable key [[of]] from the timed key table;

 	encrypting data via an encrypted session;
 	sending the encrypted data the communication device to a server over a network;
 	sending the encrypted master secret and encrypted timed key table from the communication device over the network;
 	decrypting the encrypted timed key table with a private key;
 	decrypting the encrypted master secret sent from the communication device using at least a subset of the decrypted timed key table to obtain the master secret; and
 	decrypting the encrypted data sent from the communication device using the decrypted master secret.

14.	(Currently amended) The method of claim 13 further comprising scanning the communication device to receive a copy of the information wirelessly.

15.	(Original) The method of claim 13, further comprising recording the encrypted master secret and encrypted timed key table sent from the communication device over the network. 

16.	(Currently amended) The method of claim 13, further comprising storing the timed key table in non-volatile storage. 

17.	(Original) The method of claim 13, further comprising updating the array of entries within the timed key table.

18.	(Original) The method of claim 17, further comprising logging the updated timed key table in an enterprise archive.

19.	(Currently amended) The method of claim 17, wherein updating the array of entries within the timed key table involves removing outdated entries and generating new entries using a secure key generation procedure.

20.	(Currently amended) The method of claim 13, wherein generating the timed key table is performed by a vendor that chooses the number of entries, time ranges of entries, encryption parameters and algorithms in the generated timed key table.

21.	(Original) The method of claim 20, further comprising maintaining the timed key table on a per-application basis within device storage.

22.	(Currently amended) The method of claim 20, further comprising maintaining the timed key table within operating system storage, wherein [[and]] the timed key table is used 

the encrypted data are addressed to an IP address and are sent from the communication device over the network on a sideband, addressed to the same IP address as the encrypted data 

24.	(Currently amended) The method of claim 13, wherein are sent from the communication device over the network on a sideband, addressed to an IP address determined by [[the]] a vendor of the communication device.

25.	(Currently amended) A method for providing access to communications, comprising: 
 	encrypting a communication on a communication device that is locked;
 	transmitting the encrypted communication to a network-based server;
transmitting onto the network of the server an encrypted timed key table and an  encrypted master secret, wherein the master secret is used to encrypt the communication;
 	recording [[an]] the encrypted communication, the encrypted master secret, and [[an]] the encrypted timed key table 
 	decrypting the encrypted timed key table;
 	receiving the decrypted timed key table International Mobile Equipment Identity (IMEI) number, a WiFi media access control (MAC) address, and a Bluetooth (BT) MAC address, the portion being valid for a specific duration;
 	verifying physical possession of the communication device using the information; 
 	decrypting the encrypted master secret using the decrypted timed key table 
decrypting the decrypted master secret.

26.	(Cancel) 

27.	(Currently amended) The method of claim [[26]] 25, wherein the decrypting of the encrypted timed key table is performed using a private key.

28.	(Currently amended) The method of claim 25, further comprising filtering the decrypted on a period of time to obtain a subset of the decrypted 

29.	(Original) The method of claim 25, wherein the encrypted communication is a real-time communication.


 	encrypting a communication on a communication device that is locked;
 	transmitting the encrypted communication to a network-based server;
 	transmitting onto the network of the server an encrypted timed key table and an  encrypted message key, wherein the message key is used to encrypt the communication;
 	recording [[an]] the encrypted communication, the encrypted timed key table and the encrypted message key, wherein the encrypted timed key table includes information that identifies the communication device such that the information is used to verify physical possession of the locked communication device, the information including one or more of an International Mobile Equipment Identity (IMEI) number, a WiFi media access control (MAC) address, and a Bluetooth (BT) MAC address;
 	decrypting the encrypted timed key table;
 	receiving a subset of the decrypted timed key table , the subset being valid for a specific duration;
decrypting the encrypted message key using the subset of the  decrypted timed key table 
 	decrypting the decrypted message key.

wherein the decrypting of the encrypted timed key table is performed using a private key.

32.	(Cancel) 

33.	(Currently amended) The method of claim [[32]] 31, further comprising filtering the decrypted legal access to the encrypted communication.

34. (New) The method of claim 30, wherein the encrypted timed key table is included in a distribution packet, and the distribution packet is decrypted using the subset of the decrypted timed key table.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	With the submission of the Terminal Disclaimer, claims 13, 25 and 30 now are allowed. Per interview, Applicant agrees to the amendment to further verify the claim while still maintaining the same recitation of the parent applications that granted as Patents mentioned in previous action and to fix antecedent issues with abbreviation used in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TRI M TRAN/Primary Examiner, Art Unit 2494